NewhaN, <T.
The stipulation in the written contract relating to the payment of the plaintiff’s wages is, by implication of law, joint in its obligation, and not several. It is not satisfied, as to either partner, by the payment by either of less than the full agreed wages. Each is jointly liable •with the other for the entire wages. Parol evidence of a contemporary agreement or understanding that the obligation should be several, and satisfied as to each partner upon payment by him of one half, tends to contradict and vary ■the terms of the written instrument, and is inadmissible, under the familiar rule on the subject. Contemporaneous oral negotiations and agreements are deemed to be either merged in or superseded by the writing. So, unless the oral stipulation relied on by the defendant Gunderson can be supported as a valid subsequent agreement modifying the written agreement, it must be held that the admission of oral evidence to prove it was error. It looks more like a method adopted for the convenience of the defendants of carrying out the contract on their part than a deliberate purpose to change the contract itself. The plaintiff had but imperfect understanding of the English language. After *615the contract bad been signed, he asked, “Who is going to pay me my wages?” After a moment’s consultation with his partner, Gunderson said, “ Each one of us will pay you one half,— to be paid monthly.” The plaintiff said, “ All right.” That is, in substance, all there was of it. If this shall be deemed to have been intended as a change of the written agreement, it must be inquired whether it could work a change in or supersede the writing. The contract was, by its terms, not to be performed within a year; so was required, by the statute of frauds, to be in writing. "While the rule is quite general that written agreements may be changed or superseded by subsequent parol agreement, contracts required to be in writing by the statute of frauds are a well-established exception. Eeed, Stat. Frauds, § 454; 17 Am. & Eng. Ency. of Law, 448. This change would affect the contract in an essential particular, in which, by its terms, it was not to be performed within a year. An oral agreement covering that particular is Void by the express terms of the statute. Parol evidence to establish it is inadmissible. The charge was fundamentally wrong on this question.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded for a new trial.